DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 03/09/2021 is acknowledged.
 	
Claims 1-28, 36-40 are cancelled.
Claim 29 has been amended.
	Claims 29-35 are being considered on the merits.
Information Disclosure Statement (IDS)
	The IDS submitted 02/09/2021 includes a Russian document without translation. This document has not been considered. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Paeschke et al. (US 2012/0135109, hereinafter R1) in view of Moca et al. (US 2010/0119650, hereinafter R2)
Amended claim 29 recites “the juice beverage product has a viscosity greater than a viscosity of the juice” and “fiber content in the enzymatically –treated partially –hydrolyzed pomace is the same as the fiber content in a non-enzymatically-treated , non-partially hydrolyzed pomace from which the enzymatically-treated partially-hydrolyzed pomace is derived”. Claim 29 is limited to a juice beverage comprising enzymatically-treated partially-hydrolyzed pomace. The pomace maintains its standard of identity with original unhydrolyzed pomace after being partially hydrolyzed. The juice beverage has a viscosity in the range 100 cP to about 1800 cP at 20C. The juice beverage comprises 60-80% juice and about 15-40 wt.% partially hydrolyzed pomace. 
Claim 29 - R1 discloses fiber products extracted from fruit or vegetable byproduct having various molecular weights. The fiber may be extracted using physical methods in combination with enzymatic hydrolysis. A soluble fiber may also have a reduced particle size. Comestibles containing the treated fiber are also disclosed. (Abstract)
Claim 30, 31 - R1 discloses the source of fruits and vegetable by-products which may be used for enzymatic treatment. [0038]
Claim 29 - R1 discloses that the combination of enzymatic hydrolysis and physical treatment of the fibers will produce fiber materials with reduced molecular weight. [0044]
The enzyme used in the hydrolysis stage are deactivated by heating. [0046]
The physical treatment of the fiber byproducts comprises grinding, homogenization, shredding, pulverizing, cutting, etc. [0047]
The range of molecular weights of low molecular weight fibers are disclosed. [0052]. Much lower molecular weight oligosaccharides may be used as prebiotics. [0053]
R1 discloses that a typical enzyme is pectinase [0043]. R1 teaches that low concentrations of pectinase are used. The pomace may be treated for 15-60 minutes at a temperature of about 50C. [0054]
The treated pomace is filtered to remove unhydrolyzed portions. The filtrate is pasteurized to destroy contaminating organisms and deactivate the enzymes. The filtrate is used as low molecular weight fiber, prebiotic fiber and combinations thereof. [0059]
Claims 32-34 - The low molecular weight fiber may be used in a variety of foods, beverages and juices [0062, 0063, claim 8]. The claimed beverage comprises the hydrolyzed fiber and meets the standards of identity of 100% juice (Claim 8). 
The juice/beverage may comprise non-nutritive sweeteners. [0077]
For extended shelf life, the product may comprise preservatives such as benzoic acid and/or be heat processed. [0079, 0081]
Claim 29 - In Example 1, cellulase and pectinase are used at 40-48C. The enzyme is then deactivated. The samples are filtered. The viscosity of the preparations are shown in Table 1. The range of viscosity of enzymatically treated orange peel in Table 1 is 1600-2000 cP.  It is noted that when such products are incorporated into juice, the viscosity of the juice would be in the range as recited in claim 29. Furthermore, upon incorporating the hydrolyzed fiber into the juice, the viscosity of the juice will increase. 
R1 clearly discloses that the physical and enzymatic treatment of pomace decreases molecular weight, thus a decrease in viscosity is brought about compared to the unhydrolyzed pomace. [0093]
R1 claims foods and beverages/juice comprising the produced low molecular weight fiber. (Claims 7, 8, 17, 18, 19)
It is noted that present claims recite specific viscosities of the beverages comprising the enzymatically treated pomace. However, since the viscosity of the finished beverage/juice will depend on the concentration and extent of hydrolysis of the hydrolyzed pomace, any desirable viscosity in the final beverage would have been manipulated to produce the desirable consistency and mouth-feed of the finished product. 
Claims 32-34 - R1 discloses that fiber derived from fruits or vegetables are ingredients included within the standard of identity of juice, therefore, the juice may be labeled as “100% juice”. [0065]. It is evident that based on the total weight of a juice comprising the hydrolyzed fiber, the major portion of the composition will be juice as recited in claim 29. 
While R1 discloses beverages comprising partially hydrolyzed pomace wherein the hydrolyzed fiber is still called a fiber. [0062, 0063], R1 is silent to a pomace fiber maintaining its standard of identity after partial hydrolysis as recited in claim 29.
R2 discloses that current federal regulations require that the source of claimable fiber be a whole food and that the “minimal processing” applied to the whole fruit or vegetable material (i.e. pomace or pulp for that matter) reduces the viscosity while retaining the whole and natural quality of the ingredient.  R2 teaches that the whole 
Claim 29 - Considering the teachings of R2 [0017], it is evident that the fiber identity in the pomace should remain the same after partial hydrolysis as the identity before the partial hydrolysis and that the fiberous component is not hydrolyzed to the extent that it no longer assays as a fiber by conventional methods. (R2 at 0017)
It is also noted that the amendment to claim 29 regarding the fiber content in the pomace material before and after enzymatic hydrolysis is a process limitation. In other words, the pomace should be enzymatically treated in a way so that the identity of fiber is maintained. This aspect is also set forth by R2 [0017]. However, claim 29 is a product that is being interpreted as a product whose partially hydrolyzed fiber content has been produced by a process wherein the fiber has maintained its identity as fiber. 
Claims 29, 35 - Since R1 discloses the production of reduced molecular weight fiber, by enzymatic hydrolysis, for incorporation into juice [0062, 0063, 0064, 0065 claim 8] and R2 clearly warns against over-hydrolyzing the fiber (for claiming whole fiber foods and maintaining fiber identity), a partial hydrolysis (minimal processing) to maintain the identity of fiber would have been motivated and obvious. Therefore, the recited viscosity in claims 29 and 35 is an optimized reduced viscosity for a juice beverage comprising partially hydrolyzed fruit or vegetable fiber. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify R1 by producing beverages and/or food with specific viscosities as presently claimed and as motivated by R2. Since the result effective variables in producing hydrolyzed pomace and the incorporation of partially hydrolyzed pomace products into beverages and foods are fully disclosed by R1 and R2, any beverage/juice/food would have been produced with optimized concentrations of partially hydrolyzed pomace with desirable viscosity for visual and organoleptic qualities. The partially hydrolyzed pomace fiber would have maintained its standard of identity by minimal processing, just to decrease the viscosity of the product, as clearly motivated and disclosed by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing juice beverages comprising partially hydrolyzed pomace fiber.
Response to Arguments
	Applicants’ arguments have been considered. These arguments are not deemed persuasive.
	1.	Applicants argue that there is no teaching of a juice beverage product that comprises  from about 60-80% juice and from about 15-40 wt.% of a partially hydrolyzed pomace.
	a.	The rejection of claims over the teachings of R1-R2 is an obviousness rejection.  A juice comprising partially hydrolyzed pomace comprises the major portion as juice and any desirable amount of fiber depending on consumer preferences. The claimed juice beverage is a subset of compositions that may include fresh juice and partially hydrolyzed fiber as set forth by R1-R2.

	a.	As stated supra, the limitation that the fiber is the same before and after enzymatic treatment is a process limitation. What is noteworthy is that the partially hydrolyzed fiber that is incorporated into the juice/beverage should be recognizable as fiber by conventional methods as clearly taught by R1-R2 (R1 at 0064 -0065 and R2 at 0017).
	3.	Applicants argue that R1’s low molecular weight fiber that is used in juices and beverages does not provide a significant increase in viscosity of the comestible that is contrary to- and teaches away from the claimed juice beverage. 
	a.	The juice or beverage of R1 comprises a partially hydrolyzed fiber that is still claimed as fiber. Furthermore, R2 clearly teaches of hydrolyzing fiber to the extent that it still can be called fiber. It is evident that depending on the degree of hydrolysis and the amount of hydrolyzed fiber that is used in producing the juice/beverage, the viscosity of the final juice/beverage will vary. The viscosity of the final beverage is then a preference and may be adjusted to any desirable viscosity and mouthfeel for the juice.
	b.	R1’s enzymatic hydrolysis is the same or resembles the enzymatic process used by Applicants. As such the fiber in R1’s process is the same before and after the enzymatic treatment. The removal of some insoluble fiber from hydrolyzed mixture does not change the status of the fiber. 

	a.	A partially hydrolyzed pomace comprises chopped macromolecules that create viscosity. No matter how one looks at the viscosity of the partially hydrolyzed pomace composition, incorporation of the hydrolyzed composition into a juice will generate a viscosity that overlaps the range recited in claim 29.
	5.	Applicants argue that the conclusion by the Examiner that incorporation of the hydrolyzed fiber into the juice produces a product having a viscosity in the range as presently claimed does not make sense because R1 clearly expresses that addition of fiber does not cause a significant increase in viscosity of the comestible.
	a.	R1’s statement indicates a comparison of the viscosity generated by an unhydrolyzed fiber to that of the partially hydrolyzed fiber. Furthermore, the fiber may be hydrolyzed to the extent that it still may be called fiber as clearly set forth by R1 and R2. Therefore, the viscosity of the final product will be a function of the degree of hydrolysis of the fiber as well as the amount of fiber incorporated into the final product. After all, neither R1 nor R2 has been cited as an anticipatory reference. 
 	6.	Applicants argue that neither R1 or R2 teach the required amount of juice and enzymatically treated partially hydrolyzed pomace such that the resulting juice product has a viscosity greater than  the juice. 
	a.	Both R1 and R2 clearly disclose that the pomace or the fiber source should be hydrolyzed to the extent that is can still be called fiber as determined by conventional methods in the art. Obviously when such a partially hydrolyzed fiber in incorporated into a juice, the viscosity of the fiber fortified juice will be greater than a 
	b.	The amount of fiber in R1’s product can be modified to produce any desirable amount of fiber and viscosity. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oszmianski et al. (Food Chem. 2011. 127: 623-631) discloses a process for treating apple pomace with pectinase and using the hydrolyzed pomace in producing fruit juice having cloudiness but low viscosity. 
Stoll et al. (2003) (two articles) discloses the enzymatic hydrolysis of carrot pomace and the incorporation of the hydrolyzed pomace in beverages.

Wang et al. (US 6,004,610)-partially hydrolyzed fiber for beverages.
US 2017/0202246 –discloses the incorporation of 5-50 wt.% fiber into juice. [0016, 0051, 0052]
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791